Dear Mr. Marionneaux:
On behalf of the Town of Fordoche and Fire Protection District No. 4 of Pointe Coupee Parish you have requested the opinion of this office on the legality of Local Services Agreement between those two public entities for the acquisition, ownership, construction, operation, management and joint use of a facility for instruction and training of fire fighters and for other public purposes.
We have reviewed the proposed Local Services Agreement, which is attached, and find that it does comply with the purposes and requirements of the Local Services Law, La.R.S. 33:1321 and following.
I trust that this adequately responds to your request.  Please contact me if you require any additional assistance on this matter.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             BY: _______________________________ GLENN R. DUCOTE Assistant Attorney General
RPI/GRD/dam
Date Released: November 15, 2001
 LOCAL SERVICES AGREEMENT 
STATE OF LOUISIANA PARISH OF POINTE COUPEE
BE IT KNOWN AND REMEMBERED that on the dates hereinafter set forth, before the undersigned Notaries Public, duly commissioned and qualified in and for their respective jurisdictions, and in the presence of the undersigned competent witnesses, personally came and appeared:
  TOWN OF FORDOCHE, LOUISIANA, a political subdivision existing under the laws of Louisiana. herein represented by its Mayor, Justin Cox, duly authorized by resolution of the Mayor and Board of Alderman thereof,
  POINTE COUPEE PARISH FIRE PROTECTION DISTRICT NO. 4, a political subdivision existing under the laws of the State of Louisiana, herein represented by its chairman, Glen R Meche, duly authorized by resolution of the Board of Commissioners thereof.
WHO DECLARED that they are both political subdivisions of the State of Louisiana, and that availing themselves of the provisions of R.S.33:1321-1337 and other constitutional and statutory authority, they do by these presents enter into the following Agreement among themselves to engage jointly in the construction and extension of services to the citizens of the Town of Fordoche, Louisiana and Pointe Coupee Parish Fire Protection District No. 4; and
WHEREAS, the Town of Fordoche, Louisiana has specific power and authority granted by LSA-Const. Art. 6. Sec. 23, to acquire property for any public purpose by purchase,
WHEREAS, Pointe Coupee Fire Protection District No. 4 has specific power and authority granted by Section 1499 and 1500 of Title 40 of the Louisiana Revised Statutes of 1950 to finance the maintenance, operation and capital expenditures necessary to operate a fire protection service throughout its territorial limits; and
WHEREAS. Town of Fordoche, Louisiana, has a need to acquire certain immovable property within its territorial limits and to cause the construction thereon of certain building(s) and improvements for the advantage, use and benefit of its citizens; and
WHEREAS, Pointe Coupee Fire Protection District No. 4 has in need of a training and instructional facility within its territorial limits for the training and instruction of its firemen; and
WHEREAS, LSA-Const. Art. 6, Sec. 20 pertaining to intergovernmental cooperation specifically provides that a political subdivision may exercise and perform any authorized power and function, including financing, jointly or in cooperation with one or more political subdivisions, and
WHEREAS, economy and savings will be realized through the joint contribution of funds towards the purchase of such immovable property and the facilities to be constructed thereon; and
WHEREAS, economy and savings will be realized through the joint use of such immovable property and the facilities to be constructed thereon;
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set forth to be kept and performed by the parties hereto, it is agreed by and between the parties as follows:
                                   I.
Town of Fordoche, Louisiana shall acquire by purchase certain immovable property of the Shoup Estate situated adjacent to Overton Street within its territorial boundaries and shall cause the construction of public facilities thereon.
                                   II.
Pointe Coupee Parish Fire Protection District No. 4 shall contribute the sum of $25,000.00 towards the cost of procuring the property and facilities alluded to in Article "I" above.
                                  III.
Town of Fordoche, Louisiana shall be responsible for the procurement of all remaining funding necessary to effect the purchase of the subject property and the cost of constructing the contemplated improvements and facilities thereon and upon completion of same, shall own, maintain and keep in repair such property, premises, improvements and facilities.
                                   IV.
Pointe Coupee Parish Fire Protection District No. 4 shall be afforded the use of the subject property and facilities for use as a training and instructional facility in conjunction with and contemporaneously with the publics right of access and use of said property and facilities for any lawful purpose.
                                   V.
The parties hereto agree to coordinate the use of the subject property and facilities to the greatest extent possible so as to minimize any scheduling conflicts regarding the use of same by the fire protection district and any and all other parties seeking the use of such property and facilities.
                                   VI.
This Local Services Agreement shall be governed and construed under and pursuant to the laws of the State of Louisiana. Venue for any dispute arising under this contract is hereby declared to be the 18th Judicial District, Parish of Pointe Coupee, State of Louisiana.
                                  VII.
The parties hereto pledge their mutual cooperation in complying with the terms of this Agreement, all to the end that the safety and welfare of the residents of the Town of Fordoche and Pointe Coupee Fire Protection District No. 4 shall be promoted and that the needs of said residents. inclusive of fire protection services, may be most satisfactorily met.
                                  VIII.
This agreement shall be interpreted liberally, to the end that through the use of arrangements provided herein. greater economy and efficiency in the operation of the joint undertaking may be encouraged, and the benefits of such undertaking maybe extended in the best interest of the residents of the Public Entities and the State of Louisiana.
                                   IX.
If any one or more provisions of this Agreements shall ever be held by a court of competent jurisdiction to be invalid or ineffective for any reason, such holding shall not affect the validity any enforceability of the remaining portions hereof.
THUS DONE, READ AND PASSED in the Town of _______________, Parish of Pointe Coupee, State of Louisiana, in the presence of the undersigned competent witness, who hereunto signed their names with the appearer and me, Notary, this the __ day of ____________. 2001.
WITNESSES:                                TOWN OF FORDOCHE, LOUISIANA
_____________                             BY: ______________________ JUSTIN COX, MAYOR _____________
                              ______________ NOTARY PUBLIC
THUS DONE, READ AND PASSED in the Town of _____________, Parish of Pointe Coupee, State of Louisiana, in the presence of the undersigned competent witness, who hereunto signed their names with the appearer and me, Notary, this the __ day of ___________, 2001.
WITNESSES:                               POINTE COUPEE PARISH FIRE PROTECTION DISTRICT NO. 4
_____________________                    BY: __________________________
_____________________
                         ___________________ NOTARY PUBLIC